                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DEITRICH SANDERS,

      Petitioner,                        Civil No. 2:19-CV-11018
                                         HONORABLE ARTHUR J. TARNOW
v.                                       UNITED STATES DISTRICT JUDGE

DANIEL LESATZ,

     Respondent,
____________________________________/

 OPINION AND ORDER HOLDING IN ABEYANCE THE PETITION FOR WRIT
  OF HABEAS CORPUS AND ADMINISTRATIVELY CLOSING THE CASE.

      Deitrich Sanders, (“Petitioner”), confined at the Baraga Maximum

Correctional Facility in Baraga, Michigan, filed a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his conviction and sentence for

carjacking, M.C.L.A. 750.529a, and felon in possession of a firearm, M.C.L.A.

750.224f.

      Petitioner filed a motion hold the petition in abeyance to permit him to file a

post-conviction motion to present additional claims that have not been exhausted

with the state courts. The Court holds the petition in abeyance and stays the

proceedings under the terms outlined in this opinion. The Court administratively

closes the case.

                                  I. Background

      Petitioner was convicted following a jury trial in the Macomb County Circuit

Court. Petitioner’s conviction was affirmed on appeal. People v. Sanders, No.

                                          1
332895, 2017 WL 5615704 (Mich. Ct. App. Nov. 21, 2017), lv. den. 501 Mich.

1063, 910 N.W. 2d 271 (2018).

      On April 2, 2019, petitioner filed his application for writ of habeas corpus.1

Petitioner seeks habeas relief on the grounds that he raised in the state courts on

his direct appeal.

                                  II. Discussion

      Petitioner seeks to have the petition held in abeyance so that he can file a

post-conviction motion for relief from judgment to exhaust new claims with the

state courts which are not included in the current petition.

      A federal district court is authorized to stay fully exhausted federal habeas

petitions pending the exhaustion of other claims in the state courts. See Bowling

v. Haeberline, 246 F. App’x. 303, 306 (6th Cir. 2007)(a habeas court is entitled to

delay a decision in a habeas petition that contains only exhausted claims “when

considerations of comity and judicial economy would be served”); See also

Thomas v. Stoddard, 89 F. Supp. 3d 937, 943 (E.D. Mich. 2015). The Court

grants petitioner’s motion to hold the petition in abeyance during the pendency of

any post-conviction motion in the state courts. 2


      1
       Under the prison mailbox rule, this Court assumes that petitioner filed his
habeas petition on April 2, 2019, the date that it was signed and dated. See
Towns v. U.S., 190 F.3d 468, 469 (6th Cir. 1999).
      2
        Petitioner can exhaust his new claims by filing a motion for relief from
judgment with the Macomb County Circuit Court under M.C.R. 6.502. See
Wagner v. Smith, 581 F. 3d 410, 419 (6th Cir. 2009). Denial of a motion for relief
from judgment is reviewable by the Michigan Court of Appeals and the Michigan
Supreme Court upon the filing of an application for leave to appeal. See Nasr v.

                                          2
       Where a district court determines that a stay is appropriate pending

exhaustion, the district court “should place reasonable time limits on a petitioner’s

trip to state court and back.” Rhines v. Weber, 544 U.S. 269, 278 (2005). To

ensure that there are no delays by petitioner in exhausting state court remedies,

this Court imposes time limits within which petitioner must proceed with his

various state court proceedings. See Palmer v. Carlton, 276 F. 3d 777, 781 (6th

Cir. 2002).

                                      III. ORDER

       Accordingly, the Court hereby GRANTS petitioner’s motion to stay and hold

his habeas petition in abeyance. (Dkt. 3). Petitioner must file a motion for relief

from judgment in state court within ninety (90) days of receipt of this order. He

shall notify this Court in writing that such motion papers have been filed in state

court. If he fails to file a motion or notify the Court that he has done so, the Court

will lift the stay and will reinstate the original petition for writ of habeas corpus to

the Court’s active docket and will proceed to adjudicate only those claims that

were raised in the original petition. After petitioner fully exhausts his new claims,

he shall file an amended petition that includes the new claims within ninety (90)

days after the conclusion of his state court post-conviction proceedings, along

with a motion to lift the stay. Failure to do so will result in the Court lifting the stay

and adjudicating the merits of the claims raised in petitioner’s original habeas

petition.


Stegall, 978 F. Supp. 714, 717 (E.D. Mich. 1997).

                                            3
      To avoid administrative difficulties, the Court orders the Clerk of Court to

close this case for statistical purposes only. Nothing in this order shall be

considered a disposition of petitioner’s petition. Thomas v. Stoddard, 89 F. Supp.

3d at 943-44.

      It is further ORDERED that upon receipt of a motion to reinstate the

habeas petition following exhaustion of state remedies, the Court will order the

Clerk to reopen this case for statistical purposes.



                                       s/Arthur J. Tarnow
                                       HON. ARTHUR J. TARNOW
                                       UNITED STATES DISTRICT JUDGE
DATED: April 12, 2019




                                          4
